Citation Nr: 1003788	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-09 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1963, and from February 1965 until his retirement in 
March 1974; he died in October 2006.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) from a July 2007 rating decision of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the Veteran's death.  In November 
2009, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam, or was in Korea during a period of time 
when the service department has determined that herbicides 
were used, or was otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  The Veteran died in October 2006 as a result of lung 
cancer.

3  At the time of his death, the Veteran was not service 
connected for any disability. 

4.  The record contains no competent medical evidence 
indicating the Veteran's death was related to his active 
service. 


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of  
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 1131, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice before the initial rating decision, February 
2007 and May 2009 letters provided certain essential notice, 
explaining the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  Upon review of 
these letters, the Board finds that, together, they are 
tailored to the appellant's DIC claim and satisfy the notice 
requirements set forth in Hupp.  The appellant has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the May 2009 letter informed the appellant of 
effective date criteria.  The appellant has not alleged that 
notice in this case was less than adequate.  The appellant 
was given ample time to respond.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record (service treatment records 
(STRs)) has been secured.  VA attempted to obtain the 
Veteran's records from the Social Security Administration; 
however, these records are not available.  The Board further 
finds that no additional development, as for medical opinions 
is indicated.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, as further explained 
below, there is no medical evidence of lung cancer during 
service or within one year after the Veteran's discharge from 
service.  A medical opinion is not necessary to decide this 
claim, as such opinion could not establish disease or injury 
in service or within the applicable presumptive period of one 
year.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is based on the appellant's recitation of medical history).  
Consequently, a remand for a medical opinion would serve no 
useful purpose.  The appellant provided testimony at a 
hearing before the Board in 2009; she has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as malignant 
tumors, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  In addition, the Department of Defense has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969; veterans assigned to one of the units 
listed as being at or near the Korean DMZ during that time 
period are also presumed to have been exposed to herbicide 
agents.  

The Department of Defense (DoD) has identified specific units 
that served in areas along the DMZ in Korea where herbicides 
were used between April 1968 and July 1969. 
Concede exposure to herbicides on a factual basis if a 
veteran 
*	alleges service along the DMZ in Korea, and 
*	was assigned to one of the units shown in the table 
below between April 1968 and July 1969. 
*	
Combat Brigade of 
the 2nd Infantry 
Division 
Division Reaction 
Force 
3rd Brigade of the 
7th Infantry 
Division 
1st Battalion, 38th 
Infantry
4th Squadron, 7th 
Cavalry, Counter 
Agent Company
1st Battalion, 17th 
Infantry
2nd Battalion, 38th 
Infantry

1st Battalion, 31st 
Infantry
1st Battalion, 23rd 
Infantry

1st Battalion, 32nd 
Infantry
2nd Battalion, 23rd 
Infantry

2nd Battalion, 10th 
Cavalry
3rd Battalion, 23rd 
Infantry

2nd Battalion, 17th 
Infantry
2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.

2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.


2nd Battalion, 32nd 
Infantry
3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.

3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.
1st Battalion, 9th 
Infantry

13th Engineer Combat 
Battalion
2nd Battalion, 9th 
Infantry


1st Battalion, 72nd 
Armor


2nd Battalion, 72nd 
Armor


1st Battalion, 12th 
Artillery


1st Battalion, 15th 
Artillery


7th Battalion, 17th 
Artillery


5th Battalion, 38th 
Artillery


6th Battalion, 37th 
Artillery


United Nations 
Command Security 
Battalion-Joint 
Security Area 
(UNCSB-JSA)


Crew of the USS 
Pueblo 


See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10 subsection (l).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include lung 
(respiratory) cancer) to a degree of 10 percent or more at 
any time after service (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested 
within a year of the last exposure to an herbicide agent 
during service), the veteran is entitled to a presumption of 
service connection even though there is no record of such 
disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The appellant contends that the Veteran was exposed to 
herbicides during his service in Korea, which ultimately 
caused his lung cancer and his death.

A death certificate reveals that the Veteran died of lung 
cancer in October 2006.  

A review of the claims folder reveals that the Veteran was 
never service connected for any disability during his 
lifetime.  He never filed a claim for service connection for 
lung cancer. 

The Veteran's service personnel records show he served in the 
Army for more 20 years until his retirement in March 1974, 
including service in Korea from August 1969 to August 1970.  
There is no evidence that he ever disembarked and set foot on 
land in Vietnam.  There is no evidence that he served along 
the Korean DMZ at any time from April 1968 to July 1969.

The Veteran's STRs reflect treatment for the occasional cold, 
flu, or upper respiratory infection.  His November 1973 
retirement physical examination report noted normal lungs and 
chest, and an associated chest X-ray film was also normal.  
However, the records are silent for any complaints, findings, 
treatment, or diagnosis of lung cancer.

A June 2006 letter from F.D.G., M.D. noted that a CAT scan 
performed two months earlier revealed a right upper lobe mass 
with a right pleural effusion.  The Veteran's wife refused to 
allow a biopsy as the Veteran had dementia and other multiple 
medical problems.  The assessment was probable metastatic 
lung cancer.

An August 2006 letter from the Veteran's private physician 
related that he was on hospice services for terminal lung 
cancer with metastases to the liver and bone.  He dies at a 
hospital hospice facility in October 2006. 

There is no evidence showing that lung cancer was manifested 
in service.  There is also no indication that this disability 
was manifested to a compensable degree in the applicable 
presumptive period (one year) following the Veteran's 
discharge from active duty.  In fact, the evidence shows that 
lung cancer was first diagnosed in 2006, about 22 years after 
the Veteran's discharge from service.  

Moreover, the Veteran's service personnel records do not show 
Vietnam service or duty along the Korean DMZ from April 1968 
to July 1969; therefore, the presumptive provisions under 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307, or MR21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 10 subsection (l) 
(which provide for presumptive service connection for certain 
diseases, including lung cancer, based on herbicide exposure 
for veterans who served on land in Vietnam or along the 
Korean DMZ from April 1968 to July 1969) do not apply.  (The 
Board finds that the veteran did not serve in the Republic of 
Vietnam, or in the waters offshore and his service did not 
involve duty or visitation in the Republic of Vietnam.  While 
he served along the Korean DMZ, this service was not during 
the period from April 1968 to July 1969.  There is also no 
direct evidence that the Veteran was exposed to Agent Orange 
or other herbicide.)  

The appellant may still establish service connection for the 
cause of the Veteran's death by affirmative and competent 
evidence that the lung cancer that caused his death is 
related to his service or some event therein.  However, as 
noted above, the first evidence of a diagnosis of lung cancer 
is many years after the Veteran's discharge from active duty 
service in 1974.  The Veteran was not diagnosed with lung 
cancer until 2006 (22 years after service).  Such a long 
interval between service and the initial diagnosis is, of 
itself, a factor against a finding that this disability is 
service-related.  Furthermore, there is no competent evidence 
that links this disability to the Veteran's service.  The 
Board finds that no additional development, to include a 
medical opinion, is warranted based on the facts of this 
case.  See Paralyzed Veterans of America, supra.

There is also no competent medical evidence to show that the 
lung cancer which caused the Veteran's death was related to 
his active military service.   The Board has considered the 
appellant's assertion that the Veteran developed lung cancer 
because he was exposed to Agent Orange during his military 
service.  While laypersons are competent to discuss their 
observations, they are not competent to express an opinion 
concerning diagnoses, or etiology, of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, service connection for the cause of the 
Veteran's death is not warranted.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


